Case 8:20-bk-01383-CPM Doc 44, Ri}eqQ9/23/20 Page 1 of 28
JUN 23 2020

CLERK, US BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
Tampa DIVISION

UNITED STATES BAWKREFECH"COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
www.flmb.uscourts.gov

 

Inre Jennifer Kay Marlow )
)
, ) Case No. 8:20-01383
) Chapter 13
Debtor.' )
)
NOTICE OF MOTION
MOTION TO SHOW CAUSE

 

NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without further notice
or hearing unless a party in interest files a response within 30 days from the date set forth on the attached proof of|
service, plus an additional three days for service if any party was served by U.S. Mail. You should read these papers
carefully and discuss them with your attorney if you have one. If the paper is an objection to your claim in this
bankruptcy case, your claim may be reduced, modified, or eliminated.

If you object to the relief requested in this paper, you must file a response with the Clerk of the Court at
www.flmb.uscourts.gov and serve a copy on the movant Jenifer Marlow 94 Tatum Road, Sarasota, Florida (34240)
and any other appropriate persons within the time allowed. If you file and serve a response within the time permitted,
the Court will either schedule and notify you of a hearing, or consider the response and grant or deny the relief
requested without a hearing.

If you do not file a response within the time permitted, the Court will consider that you do not oppose the relief
requested in the paper, will proceed to consider the paper without further notice or hearing, and may grant the relief
requested,

 

 

 

 

! All references to “Debtor” include and refer to both debtors in a case filed jointly by two individuals.

Implemented 09/28/2017 Revised 3/15/2019

 
Case 8:20-bk-01383-CPM Doc 44 _ Filed 06/23/20 Page 2 of 28

Tradex

I, Cover
A, MoTion. _ b preges
3

| es
psR - Ae
Q 0 gee

£

 

uy Oo EFx DAYIT -
5 DECLARATION of NAME — “Aesges

 
Case 8:20-bk-01383-CPM Doc 44 Filed 06/23/20 Page 3 of 28 _
Comes Mow, Jenn; Fex Ka Lae ous SUL )RRIE

aad moves Ths Mencasble Court to GENY the
Clrim submited. b WEW REZ LLC. and CALDER
Yow CAUSE acto why This
fhe CLAIMANT ft SNOW CAUSE As lo | a ip
Nonon Kble Count should. niet OEURRKE this -
Satisfied Ana The Lien. he leased And. 50 Shales;
Eguily Dbhors A Fortetlare

/, On Octobex. AE AOIF , The Creeet Court oF
Me Tw elf ty Dudiead. Creel Jp ana Far,
Sana sale Counly Flornidh entered. a Fruad
vudg ment ak Foreclosure IN Favor of

NEWREZ LLC aginst DENN IFER MARLOW MARTGAGOR

9, On February 12,2420 TENDER and police WIAs
Forwarded i, FxPy ess MAaLl wif Pier PosZ ASTER

as) RESS, forthe Purpose oF setile ment eF ALL
Aekts Peg AEN st the debler with- reg rds aes

the Poorly age boten FE BSSRATBELI- 5 als se Lean

oF the Judgment,

3, TENDER uses specell deposited, WW Trust,
a Hf Fiduciaay wet aebons te setite all debts

and. claim s Aghinsl The merly AgGor, doable a and.

WES RECEIVEA_ On February JB 2D20,

Prge | fb
L} /y Case 8:20-bk-01383-CPM Doc 44 _ Filed 06/23/20 Page/4 of 28
, Or ? C

agee relarned the Firsl Jender,
S, Moly xg ee’ S ©FeSponse ib The tiasl JEN DER
1s Empin'ead Evédence_ Shek The lorigagee
under slands And his Receryod_ WE lice and
Tew DER. For Settle men,

6 Op February 13,2020 A Second TEND
Qa na. nohee , For SAMA WAS forwarded

ie Exp ress Pa, Z. ws Ih Cap Zz sl ip ere a2
we) NESS | T he Fidyctlhr MST ru Dion 6 te

settle All debt elpihhe were The SQME_AS
She Fursl,

7. Mor: 9 Agee A ccepgled, AAs nod chiselemed,
rebuTted_ MOR Fe sey nded EA ob Lig cow
48 TEN DERED - Received February JY. ZOZS,

[DEPOSITED 1” MORTGAGEE 'S PCLOLKT Fe bra rey
1G, LODO ,

ER

a

8, In Good FAIR, on behotll of morlgagor,
JN TRUST, A Thind TENDER pnd Notice was
FoRwarded. by PRIORITY mail wip OLE y-

- , 7

bodmeste ws witne ss and pecetved Fabra tay! 7
ACAGMNCERM, The Fiduciary pystrucdons
Ww) ere The SRME RS Ye First
CoreositeD IN NEWREZ LEE A econar Z-1E~ 2825)

Prgedl f b

 
ase 8:20-bk-01383-CPM Doc 44 _ Filed 06/23/20 Page 5 of 28

7. Most grgec, NEWREL LLC a9 J
Aeceg Tad this TENOER, has nol clselrine’
oy rebutted. NM OR cooe ined any
ah t pte Lb Ppexrheorry 7 cS tA UCLAKLSS
daty 4 eerrle A nel. AVS ChiAg e Bho.
mokKlg AGAR, debtor, withouk prea) udice,

= /
FoR Futuge co Mec Nen , FOREVER! mew DER
[urthet prejudice -UCl 603) re FUShe oF JE

is discharge, also Fheaide Strtde 673, 609U

lO. All TEN DEREO hpAye been wilnessed,
Sig neciand stand 45 Emp paler. EVIDENCE
to the CAUSE OF the debtor

iI, Debtor. REGUIRES Te Fy ll Foren fie
A cloU nL 1104 provided. by morlgng Ce.
ralmank th SHOW CAUSE tat a
debt exists. As The mortg 90 R,
believes Ana hrs evidence ek shows
The debt AAS been exTing w'shed by
Tevder And 4 ccepltnce.,

12.Chtimant, NEWREZ LLL hac Knowledg
of The TENDER. pecause They sentj7 ba .

Page Sof b

 
(3. CLATATE Dist pagel, VEDRE BOLLE
PILAPR CAT LY chan ged changed TA bik.
mind A-6 lhey keyt, Aecepled_ And.
DeposITED Sof Sus S ep onl Tend axs.

/%. On February 1G, LORD Ch 444 bb) Debtor,

orlgag or. Eiled Fok. Protection wn Lex
Chaple 3 of the Bankrupley lode,
hecept # | S2L6G.

is. The pipched. AFFIPAY! pnd

| Q WR SUPPORT the Fokegoing 2

(6 T Jennifer Kay Manlous, move.

Tht Monok pple Court Is ORB 2K

NWEWREZ LLC, Claimant tp Show CAUSE
Why Ths Notion 75 Void The Clan. shoald
per BE GRANTED, 0245 PROB] Abs Shifted.
Ana Further:

EQUITY SEES AS DOME ,
WHAT OLGNT @ Nave Been done”

As MORTEAGOR OF THE ™
of the Tudg ment, 72 RE SERVE and eee
FQ uwTrble Aight And De Fenses, LET )7 Be. Know p
(orlg 4g ok bes Not Waive Eguiloble Kights oF
Redemp lion On The Epuily S pdo_ - uo

Page tf b

 
 

Case 8:20-bk-01383-CPM Doc 44 Filed 06/23/20 Page 7 of 28

TWE RIGHT 80 FORMIDABLE /N FORCE
AMO EFFECT TNAT IT LIES EVEN
AGAINST THE KING ©

TNE pecount of the WORT bag on 'S
Rede milion YAU = be. preludect Yn
The fokensic ACeaunTy ny Ousrecd. by
the morklgtger, NE\WRFEFZ ALC,

The deblor | Oe KK Fex Kp O
ReGuikes The Court fs i pune ~
pssign ment of the lorte a gon?
Right of Kedemplion, 5 orden

di Sco VY eR Rud Fu M p-ccountin

as Ts dckvnine the off veto 2 the
heg al debt AGAINST The EG LITY

Sipe For the. True Aecon yo Lyd

dele rminate'n oF the balances.
An Ow) te Jenn Pep
And NEWREZ LLC,

Debtor, Jem Pen. Kary yy Ana low
A poms the. Cou-t the Fiduca

SS Ig nment PROTECTOR. -

ne

Ray Makrlow
Case 8:20-bk-01383-CPM Doc 44 _ Filed 06/23/20 Page 8 of 28

"EQUITY DELIGHTS /M
EQUALITY ”

EQUITY INPUTES AN JNTENT TO
| FULFILL AN OBLIGATION

Eauity Will NOT ALLOW A TRUST
7d FAIL POR WANT OF A TRUSTEE,

LISNERE FORE ; TE, Senn Fer Kay Marlow ,
MEV C This Nencesh]e leut te feocecd AS direcled pexesn

ana. Se abseynenlly Prank POO ron ib deny e/Ring

oF NEWRELZ ee hay Wooboer—

an Riaghls holt ‘Oe, yn Lee Ky Yr) oes
% Gt Tatum head Saaase]y FL” (34. 246)

(F#N 209-2366

    
 

CERTIF CATE oF SERVICE |
Atye ah CokkecT Cory p& The Foregerng ' hss bees
Sextertlen USMailer via Emarh ow Dune SA 2020
TO: Chapleat3 Trustee, Crediton (Deblor 2)

tay. Pada

beseryed ~Jeanrke ea Hs ‘ey Ont Love

   
   

i fig pAb s

Yo ID Tg tiem hord., Saanselt,. L(3 1248)
(F4)) 209-2)
Page & fb

 
Case 8:20-bk-01383-CPM Doc 44 _ Filed 06/23/20 Page 9 of 28

DECLARATION
OF PROPER NAME

I, Jennifer-Kay of the family Marlow, a creation of the Supreme Creator (God), in esse and
sui juris, solemnly affirm and declare that I was naturally born on the third day of October
in the Year Nineteen Hundred Forty Nine (October 3, 1949. On that day. My natural and
legal parents, Wallace of the family Lawrence and Natalie Henrietta of the family Lawrence
(nee Holmes), gave me the name of “Jennifer Kay”. Inheriting the family name of “Marlow”
by marriage, I am “:Jennifer-Kay Marlow”, the name correctly spelled with both Upper and
Lower case letters according to the English rules of grammar pertaining to the spelling of a
proper name and surname/family name of an individual natural person.

I, Jennifer-Kay Marlow, am neither a member of the United States Armed Forces, nor am [|
a rebel, belligerent, enemy or terrorist publicly residing in an occupied territory under rule
of martial conqueror/commander in chief. Therefore, I am not “JENNIFER KAYE
MARLOW, JENNIFER MARLOW, Jennifer Kaye Marlow, Jennifer Marlow, Jennifer Kay
Marlow, MARLOW , JENNIFER KAYE; MARLOW, JENNIFER; MARLOW, JENNIFER K;
Marlow, Jennifer-Kay; Marlow, Jennifer Kaye; Marlow,Jennifer” or any derivation of said
name of war/nom de guerre.

I : Prin Bay ‘ ! a Mos
am:
Maxim: “Equity regards as done that which ought to have been done.”

I, Jennifer-Kay of the family Marlow, affirm under penalty of perjury, under the laws of the
United States of America, that the foregoing is true and correct to the best of my knowledge
and belief so help me God. [28 USC 1746(1)]

Executed this l gid day of. ng two thousand twenty

Without Prejudice

 

Prfvate American Free Woman,
c/o 94 Tatum Road

Sarasota, Florida

Witnessed this nna), 2020 _ by

wie Gm ~\oeya Ca 9) Fata Ral. Sara. Fl. 3440

< Ux K etn Ellran Rosaire 40| East Ral ae

 

 

 

 

 
Case 8:20-bk-01383-CPM Doc 44

Filed 06/23/20 Page 10 of 28

Exhibit X
Page 1 of 2
DECLARATION
OF PROPER NAME

STATE OF FLORIDA )
) Acknowledgment

COUNTY OF SARASOTA )

Before me the undersigned, a Notary acting within and for the County of Sarasota and State of Florida
on this \ Th day of ua , 2020, personally appeared and known to me - OR - proved to me
on the basis of satisfactory evidence to be the person whose names is subscribed to the within
instrument, to be the identical Woman, Jennifer Kay Marlow, who being duly sworn, declared the above

to be true, correct, and not meant to mis-lead, to the best of her firsthand knowledge, understanding,
and belief, by her free will and voluntary act and deed by her signature on the foregoing document,

executed the within instrument.

| + ( |
Given under my hand and seal this h day of 2020.

    

Notary signature

Enola Line

Printed Notary name

 
        
   
      
 
 

ge" Pug Notary Publ State of Fionda
foci £ * Eureka L Webb
My commission expges

fae
ope

  

208886
Expires 06/12/2022

   

Seal

 
Case 8:20-bk-01383-CPM Doc 44_ Filed 06/23/20 Page 11 of 28

June 16, 2020
Jennifer Marlow
94 Tatum Road

Sarasota, Florida (34 204°

NEWREZ LLC d/b/a SHELLPOINT MORTGAGE SERVICING
C/O CORPORATION SERVICE COMPANY

1201 HAYS STREET

TALLAHASSEE, FLORIDA 32301-2525

Attention: NEWREZ LLC d/b/a SHELLPOINT MORTGAGE SERVICER
Re: Loan Number 0578229869 (Judgment # 2019148495)
QUALIFIED WRITTEN REQUEST
Real Estate Settlement Procedures Act of 1974 (RESPA) (12 U.S.C. 2601 et seq.
Dear Accounting/Legal,
This is a “Qualified Written Request” under Section 6 of the Real Estate Settlement Procedures
Act (RESPA).
I am writing to request:
(1) Book Entry Ledger Accounting reflecting the recently applied

“Equitable Credits on Account” as

Tender was sent on February 12, 2020 and February 13, 2020 and

February 14, 2020 to Settle this account.

The Tender sent on February 12 , 2020 was not accepted and was returned.

Subsequent Tender was ACCEPTED and the instruments DEPOSITED

by NEWREZ LLC d/b/a SHELLPOINT MORTGAGE SERVICING in settlement

of ALL DEBT of the afore noted account according to the terms of the endorsements,,.

[fe

 
Case 8:20-bk-01383-CPM Doc 44 _ Filed 06/23/20 Page 12 of 28

The attached Affidavit identifies the instruments Tendered and the processing executed by

NEWREZ LLC d/b/a SHELLPOINT MORTGAGE SERVICING.

Your prompt response is appreciated according to (12 U.S.C. 2601)

cc

United States Bankruptcy Court
801 N. Florida Ave
Tampa, Florida 33602

Office of Comptroller of the Currency
4042 Park Oaks Blvd., Suite 240
Tampa, FL 33610

Department of the Treasury
Internal Revenue Service Center

Ogden, UT 84201-0012

Respectfully, | Lew —
Jefinifer Kay Marlow,

without recourse, all rights reserved

Af +>
Case 8:20-bk-01383-CPM Doc 44 _ Filed 06/23/20 Page 13 of 28

AFFIDAVIT of Jennifer Marlow
FACTS IN EVIDENCE OF TENDER IN ACCORDANCE WITH
2019 Florida Statutes 673.6031
(Adoption of UCC 3.603)

Comes now, Jennifer Marlow, your Affiant, being competent to testify and being over the age
of 21 years of age, after being duly sworn according to law to tell the truth to the facts related
herein states, that she has firsthand knowledge of the truth to the facts stated herein and
believes these facts to be true to the best of her knowledge.

In response to a JUDGMENT recorded October 28, 2019, instrument # 2019148495 the
following occurred:

On February 12, 2020 I, Jennifer Marlow TENDERED a Financial Instrument Number
25213437393 as a Special Deposit for Credit On Account to settle all debts herein. This Tender
was sent via a USPS Express (EJ179147201US) to SHELLPOINT MORTGAGE SERVICING and
mailed to Shellpoint Mortgage Servicing C/O POST OFFICE BOX 740039, CINCINNATI, OHIO
45274. USPS confirms delivery on February 14, 2020.

Received and Signed for by Fifth Third.

See attached EXHIBITS

(A) USPS receipt for posting of envelope containing Tender,
(B) USPS Form 3817 Certificate of Mailing,
(C) Signature Confirmation of Delivery

On February 13, 2020 1, Jennifer Marlow TENDERED a Second Financial Instrument Number
25213437404 as a Special Deposit for Credit On Account to settle all debts herein. This Tender
was sent via a USPS Express Envelope (£J179147192US) to SHELLPOINT MORTGAGE SERVICING
and sent it to Shellpoint Mortgage Servicing C/O POST OFFICE BOX 740039, CINCINNATI, OHIO
45274. USPS confirms delivery on February 14, 2020.

Received and Signed for by K Bank..

See attached EXHIBITS

(D) USPS receipt for posting of envelope containing Tender,

(E) USPS Form 3817 Certificate of Mailing,

(F) Signature Confirmation of Delivery)

On February 14, 2020 |, Jennifer Marlow TENDERED a Third Financial Instrument Number

25213437382 as a Special Deposit for Credit On Account to settle all debts herein. This Tender
was sent via a USPS Priority Envelope(95108158 6 082 0045 5441 11) to SHELLPOINT

[pls

 
Case 8:20-bk-01383-CPM Doc 44_ Filed 06/23/20 Page 14 of 28

MORTGAGE SERVICING and sent it to Shellpoint Mortgage Servicing C/O POST OFFICE BOX
740039, CINCINNATI, OHIO 45274.

USPS confirms delivery on February 19, 2020.

Received and Signed for by B. Berning.

See attached EXHIBITS

(G) USPS receipt for posting of envelope containing Tender,

(H) USPS Form 3817 Certificate of Mailing,

(1) Signature Confirmation of Delivery

In response to these mailing the following occurred

On February 19, 2020 ShellPoint Mortgage Servicing returned the First TENDER with the
attached correspondence.
See Exhibit J.

Subsequently the Second TENDER was Accepted and Redeemed.
See Exhibit K.

The Third TENDER was Accepted and Redeemed.
See Exhibit L.

|, Jennifer Marlow, state that the information above is true, to the best of my knowledge.
| confirm that the information here is both accurate and complete, and relevant information
has not been omitted under penalty of perjury.

1 beh nifer Marlow, without recourse, all rights reserved
Witnessed this June %, 2020 by:

Leth Gary pfeil, i

 

 

 

 

 

Li voa’s Feary! “Marthe Alldritl
364¢9 Aster DR ; |
Sérasotn. EL 34233 RE BYBYS

 

 

lf IS

 
Case 8:20-bk-01383-CPM Doc 44_ Filed 06/23/20 Page 15 of 28

STATE OF FLORIDA )
) Jurat

COUNTY OF SARASOTA )

Before me the undersigned, a Notary acting within and for the County of Sarasota and State of Florida
on this day of 2020, personally appeared and known to me - OR - proved to me
on the basis of satisfactory evidence to be the person whose names is subscribed to the within
instrument, to be the identical Woman, Jennifer Kay Marlow, who being duly sworn, declared the above
to be true, correct, and not meant to mis-lead, to the best of her firsthand knowledge, understanding,
and belief, by her free will and voluntary act and deed by her signature on the foregoing document,
executed the within instrument.

Given under my hand and seal this \ h day of duu , 2020.
Vas Why

Notaty signature Seal

Buntlo Lela

Printed Notary name

 

 
   
     
     
 

Notary Public State of Flonda
Eureka L Webb
My Commission GG 208886

My commission expires xpires 06/12/2022

3 of 1S

 
Case 8:20-bk-01383-CPM Doc 44_ Filed 06/23/20 Page 16 of 28

| UNITED STATES.
POSTAL SERVICE ®

Thi

Seeasadaéa Fl era aC
TENDER 2 A C342
» She) Pact Mast
PB Ras 7460 ST
Cyecnnat Ohies
GS229 COST

PS Form 3817, April 2007 PSN 7530-02-000-9065

GLENGARRY
995 N BENEVA RD STE 801
SARASOTA, FL 34232-9998
118431-0327
(800)275-8777
23

   

Product Qty Unit Price

rrice

CTOM - Individual - 1 $1.50 $1.50
Domestic
PM Exp 1-Day 1 $26.35 $26.35
Flat Rate Env

(Domestic)

(CINCINNATI, OH 45274)

(Flat Rate?

(Signature Requested)

(Scheduled Delivery Day)

(Friday 02/14/2020 12:00 PM)

(Money Back Guarantee)

(USPS Tracking #)

(E.J179147201US)
PM Exp Insurance $0.00

(Up to $100.00 inc] uded)
Total: $27.85

    

zghibil D :

To pay fee, affac stamps or

Certificate Of Mailing meter postage here.

is Certificate of Masing provides avi .
This form may be used fore domestic ond ii rpetoral mag been presented to USPS® for mating.

Postmark:Here

H

))

Hap IS
Case 8:20-bk-01383-CPM Doc 44 _ Filed 06/23/20 Page 17 of 28

 

UNITED STATES
Ba POSTAL SERVICE

February 20, 2020
Dear jennifer mariow:

The following is in response to your request for proof of delivery on your item with the tracking number:
EJ17 9147 201U S. .

 

Status: Delivered
Status Date / Time: February 13, 2020, 11:49 am
Location: CINCINNATI, OH 45202
Postal Product: Priority Mail Express 1-Day®
Extra Services: Insured

PO to Addressee

Up to $100 insurance included
Actual Recipient Name: F THIRD

Note: Actual Recipient Name may vary if the intended recipient is not available at the time of delivery.

Shipment Details

IN
io
‘Oo

N

|
i
t
|
{
I
{
i
j
i
i
I
i

Recipient Signature

 

  

Signature of Recipient: 4
.
Address of Recipient: :

 

 

 

 

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.

Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,

United States Postal Service®
475 U'Enfant Plaza SW
Washington, D.C. 20260-0004

SP IS

Eabbt'C

y

 

 

 

 
unirepstares CASE 8:20-bk-01383-CPM Doc 44 Filed 06/23/20
POSTAL SERVICE ©

To pay fee, affix stamps or

Certificate Of Mailing meter postage here.

This Certificate of Mailing provides evidence that mail has been Presented to USPS® for mailing.
This form may be used for domestic and international mai.

From: “7 ‘

 

DEX \
: simian Hef Zi

 

 
   

PO, Dew 1400 3T
Concinn ati Chic
9S A04- 66379

PS Form 3817, April 2007 PSN 7530-02-000-9065

 

 

 

GLENGARRY
935 N BENEVA RD STE 801
SARASOTA, FL 34232-9998
118431-0327
(800)275-8777
02/13/2020 02:02 PM

 

Product,
Price
PM Exp 1- Day 1 $26. 35 $26. 35
Flat Rate Env
(Domestic)
(CINCINNATI, OH 45274)
(Flat Rate)
(Signature Requested)
(Scheduled Delivery Day)
(Saturday 02/15/2020 12:00 PM)
{Money Back Guarantee)
(USPS Tracking #)
{£J179147192US)
PM Exp Insurance $0 .00
(Up to €100.00 inctuded)
CTOM) os Individual - 1 $1.50 $1.50
Domestic
Total: $27.85

Rab it Band Damie! at

 

Page 18 of 28

Cab it.

Ekbt Dd’

Cf lS

 

 
Case 8:20-bk-01383-CPM Doc 44 _ Filed 06/23/20 Page 19 of 28

UNITED STATES
B POSTAL SERVICE

March 24, 2020

Dear jennifer marlow:

The following is in response to your request for proof of delivery on your item with the tracking number:
EJ17 9147 192U S.

 

 

Status: Delivered
Status Date / Time: February 14, 2020, 11:28 am
Location: CINCINNATI, OH 45202
Postal Product: Priority Mail Express 1-Day®
Extra Services: insured

PO to Addressee

Up to $100 insurance included
Actual Recipient Name: K BANK

Note: Actual Recipient Name may vary if the intended recipient is not available at the time of delivery.

Shipment Details

 

Weight OF
] — rr .., ——e (eee
Signature of Recipient: 4 hte
Ten | a7
. Woe “
Address of Recipient: " “

 

 

 

 

 

 

 

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.

Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,

United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004

Edd "F

yf IS

 

 
unmrep stares OS® 8:20-bk-01383-CPM Doc 44 Filed 06/23/20 Page 20 of 28
POSTAL SERVICE » Certificate Of Mailing mle stamps or

This Certificate of Mailing provides evidence that mail has been presented to USPS® for mailing.
This form may be used for domestic and international mai.

From: Jemmi fen W)aa loo ean |
é Tt Lat ip fe te |. | t
AR & $07 A cRidk - .
(2240) 7 “ TEN DER | | Fx U oH
, A : ayer tmark Here . '
Po Osx 274A03 ng oo

Cincinpat, 0 Ld rs
HS 2 PH O039 |

PS Form 3817, April 2007 PSN 7530-02-000-9065

 

 

y

    

To:

 

 

 

935 N BENEVA RD STE 801
SARASOTA, FL 34232-9998

 

118431-0327 ty uf
: (800)275-8777
02/14/2020 0" -17 PM G
Product Qty Unit Price
Price ~

CTOM - Individual - ~ $t. 50 $1 .5u
Domestic
PM 2-Day 1 $7.75 $7.75
Flat Rate Env

(Domestic)

(CINCINNATI, OH 45274)
(Flat Rate)

«Expected Delivery Day}
{Wednesday 02/19/2020)

{USPS Tracking #) J
(9510 8158 6082 0045 5441 11)
Insurance $0.00
(Up to $50.00 included)
Sign Conf $3. 15
Total : $12. 40

gf LS

 
Case 8:20-bk-01383-CPM Doc 44_ Filed 06/23/20 Page 21 of 28

S93 UNITEDSTATES
B POSTAL SERVICE

February 20, 2020
Dear jennifer marlow:

The following is in response to your request for proof of delivery on your item with the tracking number:

 

 

 

9510 8158 6082 0045 5441 11. .

Status: ; i Delivered - a

Status Date / Time: February 19, 2020, 11:00 am

Location: CINCINNATI, OH 45274 .

Postal Product: Priority Mail® °

Extra Services: Insured .
Signature Confirmation™

Actual Recipient Name: B BERNING

Note: Actual Recipient Name may vary if the intended recipient is not available at the time of delivery.

Shipment Details

 

Weight: 2.00z

Recipient Signature

 

 

Signature of Recipient: BS ~

L_brin Berning

ay

Note: Scanned image may reflect a different destination address due to intended Recipient's delivery instructions on file.

wee og Ly

;

Address of Recipient:

 

 

 

Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,

United States Postal Service®
475 L’Enfant Plaza SW
Washington, D.C. 20260-0004

Exhibit

Wig 7

L

qf !8
Case 8:20-bk-01383-CPM Doc 44 _ Filed 06/23/20 Page 22 of 28

 
    

 

 

 
 

i ee a E ee

   

     
 
  
 
         
 
 
 

Serial Number

252135437393
mS hell point Morty

Meat TOES
Mires iw CAWN AT) Oba

 

Fee [| maloye 74 Jatin
ae ie Ap [84 RYO ek aaa is
we TEND R See w. Fog CRED gan "for 28 Les Ss

© 2008 United States Postal Service. Alt Rights Reserved.

  
  
  

 

HOOOOOROO a

‘
i
‘
t
i
i
1
i
{
{
{
|
‘
t
{
i
i
‘
i
i
|
i
t
t
1
i
i
‘
i
i
t
i
i
i
{
{
}

z
m in
@ 2
>
az =
a 2 >
com » =
2
o EES é
Q REE z z
Cc cog o =<
x 24m8 9 z
Oy? a c
z er 33 4 mi
OME BIR TRE PE ORS MR IN iS RE Set ae z °
rears setae i tees i ean | oe
HOUCIGEH HHS Hi Ce Bey 3 2
m 2 ma 4
hz oO w Z
SRSGe |, = 3S
in mh @ e
. 2225 z a
ZrAae S g
> ORAM d z
Z uxsat 9
a 2
om, > m g
edi 3
x Sa6
o 273 E
mia 5
m4 a
wn Z
oF
o >
zo
wa

 

 

 

 

Vv

 

 
Shellpoint MotegageGekwittagyCPM Doc 44 Filed 06/23/20 Page 23 of 28

 

P.O. Box 10826 Phone Number: (800) 365-7107 a
Greenville, SC 29603-0826 Fax: (866) 467-1184 Monday « Friday: am Nem rr
www.ShellpointMtg.com e-Mail: LoanServicing@ShellpointMtg.com ay: P

February 19, 2020 HERE KERREKE EK KEKERERE

* Returned Check *
Fete tee RMR RRR REE

RALPH V MARLOW Loan Number: 0578229869

94 TATUM RD Check Number: 25213437393

SARASOTA, FL 34240 Check Amount: $21.00

Dear Valued Customer,

Enclosed is a check we are returning to you because your loan is more than 90 days past due and you are not in an active workout with
Shelipoint Mortgage Servicing (“Shellpoint”).

We would like to apologize for any inconvenience experienced regarding this issue. If you would like to contact Shellpoint to discuss
your options, please call our Customer Service department and ask to speak with a Loss Mitigation specialist.

If you have any questions or concerns, please contact our Customer Service department at (800) 365-7107.

Si usted no entiende el contenido de esta carta, por favor contacte a uno de nuestros representantes que hablan espafiol al
numero (800) 365-7107.

Sincerely, ook Z-)Z-2C

Shellpoint Mortgage Servicing
(800) 365-7107

PLEASE SEE NEXT PAGE FOR IMPORTANT NOTICES

Fehbt

Mf lS (+73)

 

 
 

Celenee pea hikecfolerang impor tay fpotines ar they wey aheebyoupzightss 4 of 28

©2019 NewRez LLC, F/K/A New Penn Financial, LLC, D/B/A NewRez Mortgage LLC in the States of Texas and
Arkansas, D/B/A Shellpoint Mortgage Servicing, NMLS ID 3013

This is an attempt to collect a debt and any information obtained will be used for that purpose. This communication is from
a debt collector.

If you are a customer in bankruptcy or a customer who has received a bankruptcy discharge of this debt: please be advised
that this notice is to advise you of the status of your mortgage loan. This notice constitutes neither a demand for payment nor
a notice of personal liability to any recipient hereof, who might have received a discharge of such debt in accordance with
applicable bankruptcy laws or who might be subject to the automatic stay of Section 362 of the United States Bankruptcy
Code. However, it may be a notice of possible enforcement of the lien against the collateral property, which has not been
discharged in your bankruptcy.

Attention Servicemembers and Dependents: The federal Servicemembers Civil Relief Act and certain state laws provide important
protections for you, including interest rate protections and prohibiting foreclosure under most circumstances during and twelve months
after the servicemember’s military or other service. Counseling for covered servicemembers is available from Military OneSource
(800-342-9647) and the United States Armed Forces Legal Assistance or other similar agencies. For more information, please visit the

Military OneSource website www.militarvonesource.mil/.

The following is a Spanish translation of the information previously provided:
Lea por favor las siguientes avisos importantes que puedan afectar sus derechos.

El objeto de ja presente notificacién es gestionar el cobro de la deuda, y toda informacién obtenida sera utilizada a tal fin.
La presente comunicacién proviene de un agente de cobro de deudas.

Si usted es un cliente en situacién de bancarrota o un cliente que ha recibido una eliminacién de esta deuda por bancarrota:
tenga en cuenta que esta notificacién tiene como fin informarle sobre el estado de su préstamo hipotecario. Este aviso no
constituye una exigencia de pago ni un aviso de responsabilidad civil contra ningno de los destinatarios de !a presente
notificacién, que pudiese haber recibido un descargo de este tipo de deuda de conformidad con la legislacién vigente sobre
bancarrota o que pudiera ser objeto de suspensién automatica en virtud del Articulo 362 del Codigo de Bancarrota de los
Estados Unidos. No obstante, puede ser una notificacién de una posible aplicacién de gravamen sobre la propiedad como
garantia, que alin no ha sido descargada en su proceso de bancarrota.

Atencién Miembros del Servicio Militar y Dependientes: Ley de Amparo Civil para miembros de) servicio militar y ciertas leyes
estatales proporcionan protecciones importantes para usted, incluyendo protecciones de tasas de interés y prohibiendo fa ejecucién
hipotecaria bajo la mayoria de las circunstancias durante y doce meses después del miembro del servicio militar u otro servicio.
Asesoramiento para militares con cobertura esta disponible de Military OneSource (800-342-9647) y la Asistencia Legal de las Fuerzas
Armadas de Estados Unidos 0 de otras agencias similares. Para mas informacién por favor visite el sitio web de Military OneSource

www. militaryonesource.mil/.

oy

J
(24?

[24 1S

 

 
   

snt MS 003
Shellpoint PO Box 10826

cA
oO
sO
an
N
O
A
2
Tm
&
Lo]
2
O
8
5
73]
2
2
o
s

 

me rert rerruemetcaempammeramne rer

383CPM Doc 44 Filed 06/23/20 Page 25.of 28

a

ape hl 2 i ate the ofotppltet “a
Ha gatfEfegegtget fered tte Boy ft gaedepe en

7 MH SNM MmA2a0

a
2

BESO BOLS
Case 8:20-bk-01383-CPM Doc 44_ Filed 06/23/20 Page 26 of 28

=—y UNITED STATES
B a POSTAL SERVICE.

April 13, 2020

TaabDeaducdaalatolnclUDanatabeccssldDDoscelaluclall
JENNIFER K MARLOW

94 TATUM RD

SARASOTA, FL 34240-9105

ILN: F0055305455399°
Dear Postal Customer:
A copy of the money order per your PS Form 6401 Money Order Inquiry is below.

   

 

  
 

ae eB dt PSS

  
  
 
 

     

i | POSTAL SERVICE » =i

Senat Number . parse US Dota ané Cvs
i -3 4 ain ;

-asau3 NPN 2 Twenty ane Doliaes and CO/09 tecnitch He i

  

cet

   
 
 

 

 

 

    

 
    

 

CearENDER S
: a NDER °% cst tg fyi
: ‘D2KM Uetee Sates Pov Serece AD Rights Revered ee :

i we I = SCR Le a me
; wOOOOKOADORN oe. 25 24343 740K0
snessanemanananmnnmaninis:: di i: SIs a

 

 

 

 

 

qp

Lb AINO

:

 

 

$y!

x
2
5
a
=
a
w
Q
pra
3
a

 

 

 

SNOISS3SS@@iGNY *S*n auy

[An wit ery

 

 

If you have any additional concerns or questions, write to us at the address indicated
below and enclose a copy of your customer receipt and this letter.

ACCOUNTING SEAVICE CENTER _ fo s 4
GENERAL ACCOUNTING BRANCH BE
PO BOX 82428 XNi Vr

ST. LOUIS, MO 63182-2428

1-866-974-2733
te IS

Batch: 30000139010893 Print Date: 20200413 Page: 26

 

 

 

 
Case 8:20-bk-01383-CPM Doc 44 _ Filed 06/23/20 Page 27 of 28

——y UNITED STATES
B POSTAL SERVICE.

April 13, 2020

LecEDaadsakeobeladasD Dacedadsseasl Mbasccdabusedall
JENNIFER K MARLOW

94 TATUM RD

SARASOTA, FL 34240-9105

ILN: F00563343 12363
Dear Postal Customer:
A copy of the money order per your PS Form 6401 Money Order Inquiry is below.

— =a UNITED Ayrtess

 

 

ar. a befcan bryos Lienert nse
Senat Number % ee Pekan. 0 day ” “eerie 4S, Dollars and Cents
+ ep ct 7 ' 0 7
escl3 437382 - es rg bee Siars, and nite we |
bet ny ae. eee pee ‘ :

ata Mpant Norlgog oS o

iS $3 F9L2 = he
Sapo ne wIQ * a: Pet nm  Fagtie Pareeraep PELE fee 7)
gu

_ teehee 750
TEN DEL. we °, Stan hsp Sate sli Fond, layz ») Ke 4 ~Si, 4 her

ne Fees an | b Depe See Det en a eteane ‘Fer All dabts

 

    
  

 

 

 
                

Diss abe EE.
ot ane te tis 2 | SEE REVERSE WARNING » NEGOTIABLE ONLY IN THE US. AND POSSESSIONS —
“o0000a00 21! » O5209589 79800"
grits i be wees rie PRS LUT STENT eC Ge EE RT
= pect
i
»
SE Sn ee
meee o
o £88 na E
Seen “Bs d
mses ney pe ~ 7 OS
DHITLIOR E12. 146. eopeep. ~ BaSis
c #866 Naa
Yorgas a et Oo w
> OR AR on xp o g
z wk 37 @ z 2 >
3 ose a8) * &
832 g +
Ra a a
£R
25
z -

 

 

 

if you have any additional concerns or questions, write to us at the address indicated

below and enclose a copy of your customer receipt and this letter. | t
ACCOUNTING SERVICE CENTER

GENERAL ACCOUNTING BRANCH it

PO BOX 82428 LL
ST. LOUIS, MO 63182-2428

1-866-974-2733

IS f 1S

Batch: 30000139010893 Print Date: 20200413 Page: 29

 
 

         

 

 

 

Case 8:20-bk-01383-CPM Doc 44 Fil

 

EXPECTED DELIVERY DAY: 06/23/20

SHIP
TO:

801 NORTH FLORIDA AVE
TAMPA FL 33602

 

USPS TRACKING® NUMBER

 

 

 

 
